Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/ Restrictions

Claims 1-12 and 19-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2020.

Claims 13-18 are under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,
and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.
112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre AIA ), first paragraph, because the specification, while being enabling for a method of weed control comprising artificially pollinating A. tuberculatus and A. palmeria with pollen of the same species that has reduced fitness due to irradiation or pollen mixed with talc does not reasonably provide enablement for controlling any Amaranthus species of interest by this same method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) the nature of the invention
2) the state of the prior art
3) the relative skill of those in the art
4) the predictability of the art
5) the breadth of the claims
6) the amount of direction or guidance provided
7) the presence or absence of working examples
8) the quantity of experimentation necessary

The claimed invention relates to methods of controlling Amaranthus by artificially pollinating an Amaranthus species with an effective amount of pollen that reduces
fitness of said at least one Amaranthus species. 

It is generally accepted that gamma irradiated and genetic modification can be used to produce genetic variability to cause defects in different plant stages. Bae et al. show that genetically modified zoysia japonica treated with gamma rays during pollination stage have decreased survival rates in seedlings (page 104, paragraphs 1-5; Production of
unbolting lines through gamma-ray irradiation mutagenesis in genetically modified herbicide-tolerant Zoysia japonica, Breeding Science, 59, 2009, pages 103-105). The non-irradiated plants survived at 70% whereas higher radiation decreases germination. The predictability of how irradiated pollen, non-genetically modified pollen mixed with talc and genetically modified pollen response in all weeds is unknown and highly unpredictable because weeds are highly adaptable to new environments. The degree of how fitness is reduced is also subjective and dependent on species and various genetic factors due to breeding differences in weed species.
The claims are broad. The scope of what weeds are able to be successfully controlled is too extensive and include any Amaranthus species.  The plant List enumerates 103 different Amaranthus species.
The claims encompass weeds which are perennials, annuals, biennials, as
well as, any pollen. The scope of what constitutes reduced fitness is relative to the Amaranthus species and its individual characteristics and genetic makeup. 
The specification only provides detailed evaluation of Amaranthus palmeri plant artificially pollinated with pollen mixed with talc or pollen X-Ray irradiated. 
To determine how to control all Amaranthus species by artificially pollinating the
weed with pollen that reduces fitness would require extensive experimentation. One skilled in the art would need to analyze each Amaranthus species individually and learn the genetic modifications which reduce species fitness in every weed known and study the effects after following a breeding program. It would require undue experimentation to ensure that the effect would necessarily result in controlling weed growth.
Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Comment

No claim is allowable.


Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner